        Case 2:19-cv-13554-SSV Document 20 Filed 10/05/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    STANLEY JULES JOHNSON                                   CIVIL ACTION

    VERSUS                                                    NO. 19-13554

    LOUISIANA DEPARTMENT OF                               SECTION “R” (2)
    CORRECTIONS, ET AL.


                                  ORDER

       Stanley Jules Johnson petitions this Court for a writ of habeas corpus

under 28 U.S.C. § 2254.1 Pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (C) and,

as applicable, Rule 8(b) of the Rules Governing § 2254 Cases, the Court

referred the matter to the Magistrate Judge for a Report and

Recommendation (“R&R”) and to conduct hearings, including an evidentiary

hearing, if necessary. The Magistrate Judge determined that no hearing was

necessary, found that the petition should be addressed under 28 U.S.C.

§ 2241 instead of § 2254, and recommended denying the petition as

successive and as an abuse of the writ.2

       On September 11, 2020, the Court granted petitioner’s motion 3 for an

extension of time to file an opposition to the R&R, ordering that his




1      R. Doc. 4.
2      R. Doc. 17 at 1, 11, 21.
3      R. Doc. 18.
        Case 2:19-cv-13554-SSV Document 20 Filed 10/05/20 Page 2 of 2




objections be filed no later than September 25, 2020.4 Petitioner did not file

any objections.     This Court therefore reviews the R&R for plain error.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996); see

also Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”). The

Court finds no plain error. Thus, the Court adopts the Magistrate Judge’s

R&R as its opinion.

      Accordingly, the Court DISMISSES the petition WITH PREJUDICE.




         New Orleans, Louisiana, this _____
                                       5th day of October, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




4     R. Doc. 19.
                                        2
